Citation Nr: 0633345	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision which 
determined that new and material had not been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.  Service 
connection was also denied for hypertension and for post-
traumatic stress disorder (PTSD).  

A May 2006 RO decision granted service connection and a 10 
percent rating for PTSD.  Therefore, that issue is no longer 
on appeal.  In April 2006, the veteran testified at a Board 
videoconference hearing.  

The Board notes that the April 2004 RO decision denied 
service connection for hypertension apparently on a de novo 
basis.  However, service connection for that disorder was 
previously denied in a March 2003 RO decision that was not 
appealed.  Therefore, the Board must address whether the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for hypertension.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a skin condition, to include as 
due to Agent Orange exposure.  The issue of the merits of the 
claim for entitlement to service connection for a skin 
condition, to include as due to Agent Orange exposure, as 
well as the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
hypertension, are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for a skin condition, to 
include as due to Agent Orange exposure, in June 2002, and 
the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied service connection 
for a skin condition, to include as due to Agent Orange 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a skin condition, to include 
as due to Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a skin condition, to include as due to 
Agent Orange exposure, and the need to remand for additional 
information with regard to the merits of the issue, no 
further discussion of VCAA compliance is needed at this time.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A veteran 
who served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to certain herbicide agents 
(e.g. Agent Orange).  In the case of such a veteran, service 
incurrence for listed diseases will be presumed if they are 
manifest to a compensable degree within specified periods.  
This includes chloracne or other acneform diseases consistent 
with chloracne, and porphyria cutanea tarda, if manifest to a 
compensable degree within one year after the veteran's last 
herbicide exposure in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

The RO denied service connection for a skin condition, to 
include as due to Agent Orange exposure, in June 2002.  The 
veteran submitted a notice of disagreement in November 2002 
and a statement of the case was issued in March 2003.  
However, the veteran did not submit a substantive appeal 
following issuance of the statement of the case, and the June 
2002 RO decision is considered final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302.  

The evidence considered at the time of the June 2002 RO 
decision included the veteran's service medical records; 
post-service private treatment records dated from May 1996 to 
January 2002; and the veteran's own statements.  The RO 
denied service connection for a skin condition, to include as 
due to Agent Orange exposure, on the basis that service 
connection could not be established since the condition did 
not first become manifest to a compensable degree within one 
year after last exposure to herbicides.  The RO noted that 
the veteran's service medical records were negative for any 
complaints or treatment for a skin rash during service and 
that the veteran had been diagnosed with dyshidrosis in April 
2002.  

The veteran's service medical records show that he was 
treated for a rash on one occasion during service.  A 
September 1967 treatment entry noted that the veteran was 
seen for a rash and that he was treated with medication 
including Benadryl.  The April 1970 separation examination 
report included a notation that the veteran's skin and 
lymphatics were normal.  

Post-service private treatment records showed treatment for 
skin problems.  A December 2001 treatment report from the 
Columbia Skin Clinic noted that the veteran was seen for dry, 
itching, scaly, skin over the right hand for several years 
(1980s).  He reported that such condition had gradually 
spread with small pigmented circular areas on the right palm.  
The assessment was dyshidrosis.  A December 2001 statement 
from A. G. Pardasani, M.D., of the same facility, also 
referred to a diagnosis of dyshidrosis.  A subsequent January 
2002 entry indicated that the veteran was much improved.  The 
assessment was dyshidrosis.  

The evidence received since the June 2002 RO decision 
includes VA treatment records dated from October 1975 to June 
2004; an August 2003 VA Agent Orange examination report and a 
February 2005 VA psychiatric examination report; service 
personnel records; and statements and testimony from the 
veteran.  These records contain evidence of treatment for 
variously diagnosed skin problems, including recent treatment 
for such conditions.  

An October 1975 VA treatment entry noted that the veteran had 
a rash on his neck.  The assessment referred to another 
disorder.  An April 1977 VA treatment entry noted that the 
veteran had dermatitis of the back of the neck for two years.  
The assessment was dermatitis of the back of the neck.  

A July 2003 VA treatment entry indicated that the veteran was 
seen for a rash on the dorsum of his hand for many years.  He 
stated that he did not have the rash before he went to the 
Vietnam War.  The assessment included dyshidrosis.  

An August 2003 VA Agent Orange examination report noted that 
the veteran reported that he was in the Army for three years 
from 1967 to 1970 and that he was in Vietnam for one year.  
He indicated that he had suffered from skin rashes in both 
hands for the last ten to fifteen years.  It was noted that 
he had a keloid on his back and that he also reported that he 
got rashes on his back.  The diagnoses included tinea 
versicolor and eczema of both hands.  

The Board observes that the evidence available at the time of 
the June 2002 RO decision did not include VA treatment 
records dated as early as October 1975 showing that the 
veteran had a skin rash on his neck.  Additionally, an April 
1977 VA treatment entry noted that the veteran had dermatitis 
of the back of the neck for two years.  Further, a more 
recent July 2003 VA treatment entry and an August 2003 VA 
Agent Orange examination report, both added to the record 
after the June 2002 RO decision, noted a history provided by 
the veteran of not having any rashes before Vietnam, of a ten 
to fifteen year history of rashes of the hands, and a history 
of a rash of the back.  

The Board observes that the June 2002 RO decision indicated 
that the veteran was not treated for any skin problems during 
service.  However, the veteran's service medical records 
actually show that he was treated for a "rash" on one 
occasion during service in September 1967.  As the veteran 
was treated for a rash during service, the additional 
evidence showing treatment for skin problems as early as 
1975, as well as continuing current treatment for skin 
problems, raises a question as to a possible relationship 
between a current skin condition and the veteran's period of 
service.  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

Therefore, the Board finds that the evidence received since 
the June 2002 RO decision is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the June 
2002 RO decision is new and material, and thus the claim for 
a skin condition is reopened.  This does not mean that 
service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a skin 
condition is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin condition is reopened, and 
to this extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a skin condition, to include as 
due to Agent Orange exposure, has been reopened by new and 
material evidence, the claim must be reviewed on a de novo 
basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran's service medical records indicate that he was 
treated for a rash on one occasion during service.  A 
September 1967 treatment entry noted that the veteran was 
seen for a rash and that he was treated with medication 
including Benadryl.  The April 1970 separation examination 
report included a notation that the veteran's skin and 
lymphatics were normal.  Post-service private and VA 
treatment records show treatment for variously diagnosed skin 
problems.

An October 1975 VA treatment entry noted that the veteran had 
a rash on his neck.  The assessment referred to another 
disorder.  An April 1977 VA treatment entry noted that the 
veteran had dermatitis of the back of the neck for two years.  
The assessment was dermatitis of the back of the neck.  

A July 2003 VA treatment entry indicated that the veteran was 
seen for a rash on the dorsum of his hand for many years.  He 
stated that he did not have the rash before he went to the 
Vietnam War.  The assessment included dyshidrosis.  

The veteran was afforded a VA Agent Orange examination in 
August 2003.  There is no indication that the claims folder 
was reviewed.  The veteran indicated that he had suffered 
from skin rashes in both hands for the last ten to fifteen 
years.  It was noted that he had a keloid on his back and 
that he also reported that he got rashes on his back.  The 
diagnoses included tinea versicolor, and eczema of both 
hands.  

Although the veteran has been afforded VA examinations, he 
has not been afforded a VA examination with an etiological 
opinion, after a review of his entire claims file, as to his 
claim for service connection for a skin condition.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

The other issue on appeal is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hypertension.  

His service medical records do not show any elevated blood 
pressure readings or specific treatment for hypertension.  
Post-service private and VA treatment records show elevated 
blood pressure readings in October 1975 and April 1977. 

In a February 2004 notice the RO informed the veteran 
generally of the evidence needed regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  The 
RO did not, however, inform him of the specific evidence 
needed to satisfy the element of the claim that was the basis 
for the prior denial (that his service medical records were 
negative for hypertension and that there was no medical 
evidence to show that he was diagnosed with hypertension in 
service or within one year of separation from service).  See 
Kent v. Nicholson, 20 Vet.App. 1 (2006).  Thus, the issue of 
whether new and material evidence has been received to reopen 
the claim for service connection for hypertension must also 
be remanded.  

Additionally, at the April 2005 Board hearing, the veteran 
testified that he received treatment for hypertension at 
Lexington Hospital in the 1970s.  He also reported that he 
was currently receiving treatment at the Columbia, South 
Carolina VA Medical Center.  The Board observes that the most 
recent treatment reports of record from the Columbia, South 
Carolina VA Medical Center are dated in June 2004.  As there 
are further treatment records, including VA treatment 
records, that may be pertinent to the veteran's claims, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
        
Accordingly, this issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for hypertension that were found 
insufficient in the previous denials, as 
outline by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted for either claim, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain copies of the veteran's VA 
medical records from Columbia, South 
Carolina VA Medical Center dating from 
June 2004 to the present.   

3.  Obtain copies of the veteran's 
reported treatment for his claimed 
disorders since his separation from 
service, which are not already in the 
claims folder, from the Lexington 
Hospital, after securing the necessary 
release from the veteran.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his skin condition.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current skin conditions.  
Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
skin conditions are etiologically related 
to the veteran's period of service.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.

5.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
hypertension, as well as his claim for 
service connection for a skin condition on 
a de novo basis.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


